Citation Nr: 9926539	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for malaria, hammertoes, 
and a disability manifested by right-side pain as incurred in 
or aggravated in service or secondary to Agent Orange 
exposure.

Entitlement to an increased rating for a bunion of the first 
metatarsal of the left foot, with hallux valgus of the left 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.  He served a tour of duty with the United States Army 
in Vietnam.  He has been granted service connection for post 
traumatic stress disorder, evaluated as 100 percent 
disabling. 

This appeal arises from regional office determinations that 
denied entitlement to service connection for malaria, 
hammertoes, and a disability manifested by right-side pain, 
and entitlement to a rating in excess of 10 percent for a 
bunion and hallux valgus of the left foot.  The veteran and 
his family appeared and testified at a hearing before the 
Board sitting at the regional Office in Louisville, Kentucky 
in June 1996.  In October 1996, the Board of Veterans' 
Appeals (the Board) denied the veteran's appeal relating to 
these claims.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The veteran 
provided a counter designation of record (CDR), including 
some Department of Veterans Affairs (VA) records that were 
not considered by the Board prior to its decision in October 
1996.  

The Secretary of the VA filed a motion for remand with the 
Court, and recommended vacation of the Board's decision of 
October 1996.  This motion noted that the veteran had 
provided certain medical records, including certain 
outpatient treatment reports and a report of a May 1996 VA 
examination, that were constructively of record at the time 
of the October 1996 Board decision, but that were not 
considered by the Board.  It was noted that such records were 
not contained in the claims file.  The motion stated that a 
remand to the Board was warranted to obtain the indicated VA 
and other medical records, and to provide the veteran with an 
opportunity to submit additional evidence and arguments on 
his behalf.  

In an order in September 1997, the Court vacated the Board's 
decision of October 1996 and granted the motion to remand the 
case to the Board for additional consideration.  

In a decision in June 1998, the Board remanded the case to 
the RO to obtain copies of VA medical records, including 
examinations and outpatient treatment reports, and to provide 
the veteran with an opportunity to provide additional 
information, if he so desired.  Thereafter, the regional 
office obtained additional VA medical and clinical records, 
and the veteran submitted additional information.  The 
regional office then reviewed the evidence of record, and 
confirmed the prior denial of the veteran's claims.  The case 
was then returned to the Board for appellate consideration.  
The Board will consider the appeal on a de novo basis.

The Board notes that in 1995 the veteran raised the issue of 
service connection for peripheral neuropathy as secondary to 
Agent Orange exposure.  In October 1994, he also disagreed 
with a September 1994 rating denying service connection for 
an eye disorder.  These issues are not presently before the 
Board as appellate issues, but are called to the attention of 
the regional office for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the veteran's 
appeals is of record.

2.  Malaria, hammertoes, and a disability manifested by 
right-side pain were not present in service.

3.  Malaria has not been demonstrated after discharge from 
service.  

4.  Hammer toes and right-side pain first manifested many 
years after discharge from service are not medically shown to 
be etiologically related to service, any disability treated 
in service, or any service-connected disability.

5.  The veteran's bunion and hallux valgus of the left foot 
is no more than moderately disabling, productive of 
occasional pain.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for malaria, hammertoes, and a disability 
manifested by right-sided pain.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
bunion and hallux valgus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.59, Part 4, Diagnostic 
Codes 5279, 5280 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he developed malaria, 
hammertoes, and right-sided pain in service or as a direct 
result of his exposure to Agent Orange.  He further contends 
that the disability of the left foot is severely disabling, 
requiring special shoes.  He maintains that this condition 
causes severe pain and loss of function in the foot.  

I.  Background

In August 1963, the veteran complained of pain in the balls 
of the feet after marching for two weeks.  Sponge rubber 
padding for the shoes was recommended.  In 1996, the veteran 
was treated for a bunion on the left foot and hallux valgus 
of the left great toe.  An individual sick slip in June 1966 
indicates that the veteran was to report to the medical 
dispensary.  There were no complaints, findings, or diagnoses 
noted on the slip.  On a report of medical history on a 
separation examination in June 1966, the veteran reported a 
history of foot trouble.  It was indicated that he had a 
bunion on the foot.  Clinical evaluation of the feet was 
otherwise normal.  The service medical records are negative 
for any complaints, findings, or diagnoses indicative of 
malaria, hammertoes, or right-sided pain.

On a VA examination in September 1968, there was a small 
bunion on the medial aspect of the head of the first 
metatarsal of the left foot with a moderate degree of hallux 
valgus present.  The bunion was not tender to palpation or 
manipulation.  There was also a minimal degree of hammertoes 
of each foot.  He had no other complaints aside from those 
relating to the bunion on the left foot.  There were no 
complaints, findings, or diagnoses of malaria or right-sided 
pain.  An X-ray of the left great toe showed hallux valgus 
deformity.  The diagnosis was bunion of the left foot with 
moderate degree of hallux valgus.

In a rating in October 1968, the veteran was granted service 
connection for a bunion and hallux valgus of the left foot, 
evaluated as 0 percent disabling.

In November 1990, the veteran requested an increased rating 
for his left foot disorder.  

On a VA examination in February 1991, the veteran complained 
of pain in the left foot on standing for any length of time.  
His history was reviewed.  Physical examination showed a 
bunion, approximately 2.5 centimeters across, on the first 
metatarsophalangeal joint.  There was also a slight 
angulation of approximately 8 degrees.  The veteran claimed 
that he had taken early retirement from IBM because of foot 
soreness.  The diagnoses included left foot bunion, with mild 
hallux valgus.  

In a rating in March 1991, the regional office increased the 
veteran's rating for the bunion and hallux valgus of the left 
foot to 10 percent, effective from November 27, 1990.  

In early 1992, the veteran submitted a claim for service 
connection for malaria, right-sided pain, and hammertoes, and 
an increased rating for his left foot disability.  

On a VA examination in May 1992, the veteran complained of 
aching on the inner soles, soreness of the feet at times 
during walking, and a bunion on the left foot.  On physical 
examination, there was a bunion on the left foot and the 
arches of both feet were low.  There was external deviation 
of the great toes bilaterally to 10 degrees.  There was 
slight hammertoe on the right foot in the 2nd and 3rd toes.  
X-rays of the feet were normal.  

The veteran submitted a copy of a letter received in service 
from a service medical facility warning those that served in 
Vietnam that they may have contracted malaria.  The veteran 
also submitted copies of articles and features about Agent 
Orange exposure, Social Security records showing that he had 
various disabilities which prevented him from working, 
including a low back condition, and private medical records 
showing the presence of disabilities unrelated to the present 
appeal.  He also submitted photographs of his feet.

VA outpatient treatment reports and clinical reports for the 
1990's were also received showing complaints of pain in the 
feet on occasion, with the recommendation of special orthotic 
shoes and inserts.  These outpatient treatment reports also 
indicate the presence of diabetes mellitus, cardiovascular 
disease, and complaints of pain on the right side of the 
body.  

On a VA examination in February 1994, the veteran stated that 
he developed malaria after discharge from service.  He 
indicated that the basis of this diagnosis was the 
development of flu-like symptoms, although the physician did 
not diagnose malaria.  He also complained about pain on the 
right side of his abdomen.  He complained about pain in the 
feet, particularly the left foot, which had a bunion.  On 
physical examination, he walked with a normal carriage, 
posture, and gait.  Examination of the left foot revealed the 
left bunion and mild to moderate hallux valgus.  There were 
slight hammertoes on the left foot.  He jumped and groaned at 
the slightest touch anywhere on his body.  X-rays of the feet 
were normal.  A malaria smear was negative.  The diagnoses 
included bunion of the left foot with hallux valgus, no 
history of evidence of malaria, mild hammertoes associated 
with hallux valgus of the left foot and other disabilities 
unrelated to the present appeal.  

On a VA examination in February 1996, the veteran complained 
of bilateral foot pain and deformity.  He noted that he wore 
orthopedic shoes.  On physical examination, there was obvious 
hallux valgus on the left and a mild hallux valgus on the 
right.  His feet were pronated bilaterally.  He was able to 
rise on his toes and to walk on his heels.  He had a 
30 degree hallux valgus deformity on the left.  There was a 
prominent metatarsal head on the left, and it was tender to 
palpation.  He walked without a limp.  X-rays of the feet 
showed a hallux valgus angle of 30 degrees on the left, and a 
1 to 2 intermetatarsal angle of 15 degrees on the left.  
There were also bilateral hammertoes.  The diagnoses included 
bilateral hallux valgus, left greater than right, and 
bilateral hammer toes, left greater than right.  It was 
indicated that treatment would continue with orthopedic shoes 
and treatment when symptomatic.  Bunion surgery was 
suggested.  

At a hearing before the Board sitting at Louisville, 
Kentucky, in June 1996, the veteran testified that a 
physician had informed him that his right-sided pain was 
associated with his exposure to Agent Orange.  He stated that 
he was having chronic pain in the feet that made walking 
difficult.  He noted that he had received orthopedic shoes, 
which seemed to help somewhat.  The veteran stated that he 
was treated for malaria while in service because he had 
chills and flu-like symptoms in service and shortly after 
discharge from service.  He stated that he was not sure 
whether he was diagnosed with malaria in service or after 
service.  He stated that he had pain in the side and around 
the back.  He believed that this was related to herbicide 
exposure.  The veteran also provided several lengthy 
statements and a video cassette.  

On a VA examination in May 1996, the veteran's history was 
reviewed.  It was noted that he had diabetes mellitus and 
some loss of sensation in the feet.  He complained of pain in 
the left foot.  On physical examination, there were no ulcers 
or sores on the plantar surfaces of the feet.  He did have 
mild but flexible hammertoe deformities bilaterally.  There 
was a bunion on the metatarsal head of the left first toe.  
There were areas of calluses beneath the metatarsal heads.  
Range of motion of the metatarsophalangeal joint was from 
approximately 20 degrees of plantar flexion to approximately 
20 degrees of dorsiflexion.  The examiner could not fully 
passively move the hallux valgus angle to neutral.  X-rays 
showed a left hallux valgus angle at 28 degrees with an 
intermetatarsal angle at the 1st and 2nd at 15 degrees.  The 
diagnosis was left hallux valgus with metatarsalgia of the 
2nd metatarsal head which was related to the hallux valgus in 
service.  The diagnoses also included very mild hammertoe 
deformities.  The examiner stated that the hammertoes were 
not secondary to the hallux valgus.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).  If a claim for service connection is not well 
grounded, the appeal must fail with respect to it, and be 
denied.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).

Service connection connotes many factors, basically it means 
the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

If a veteran was exposed to a herbicide agent during active 
military service, a number of diseases shall be service 
connected, if manifested within one year of discharge from 
service, even though there is no record of such disease 
during service.  Certain diseases shall be service connected 
if manifested years after discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  A veteran who, during active military 
service served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative action to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.

In this case, the service medical records are negative for 
any complaints, findings, or diagnoses indicative of pain in 
the right side.  Such complaints of pain in the right side 
were not manifested until approximately 25 years after 
discharge from service.  Thus, this condition is not shown to 
have been incurred in or aggravated directly by service.

Assuming that right side pain is a disability, it is not 
listed as one which may be presumed to have been incurred in 
service under 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
complaints of pain in the right side have not been associated 
by any physician to any Agent Orange exposure during service, 
and have not been related to an underlying disability which 
could be due to such exposure.  While the veteran maintains 
that the pain is related to his Agent Orange exposure, a lay 
person is not capable of providing an opinion concerning 
matters requiring medical knowledge, such as a medical 
diagnosis or relationship between any disability and an 
incident which occurred in service.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran may believe that the pain in the 
right side is associated with Agent Orange.  However, he is 
not competent to make such diagnosis or to provide competent 
medical evidence of such relationship.  Currently there is no 
medical opinion or medical diagnosis associating the 
veteran's complaints of pain in the right side with service 
or Agent Orange exposure.  Consequently, the claim for 
service connection for a disability manifested by right-sided 
pain is not well grounded.

The service medical records are negative for any complaints, 
findings, or diagnoses of malaria.  The veteran has provided 
a sick slip dated in 1966, implying that this slip shows that 
he was treated for malaria.  However, there are no findings, 
complaints, or diagnoses noted on this sick slip.  In 
addition, there is no medical evidence or medical opinion 
that he manifested symptoms of malaria in or after discharge 
from service.  The veteran's contention that he had chills 
and fever after service which were indicative of malaria is 
not supported by any medical evidence showing that he had 
malaria after service.  He does not have the medical 
competence to make such a diagnosis. Heuer v. Brown, supra.  
Without medical evidence establishing that he had malaria in 
service or after service, the claim for service connection 
for malaria is not well grounded.  Finally, malaria is not a 
disability listed as a disease that has been associated with 
Agent Orange exposure under 38 C.F.R. §§ 3.307, 3.309.

The veteran was treated for a bunion and hallux valgus on the 
left foot during service, and he has been granted service 
connection for this disability.  The service medical records 
failed to show the presence of hammertoes during service.  
Bilateral hammertoes were first manifested nearly two years 
after discharge from service.  There is one VA examiner in 
the 1990's who noted a diagnosis of hammertoes associated 
with the hallux valgus, but this examiner did not explain 
this cryptic remark.  The examiner did not provide any 
reasons for this statement.  Moreover, in May 1996, a VA 
examiner specifically considered the question and concluded 
that the veteran's hammertoes were not caused by or related 
to the bunion and hallux valgus for which he had been granted 
service connection.  The other medical evidence fails to 
provide any findings or opinions which indicate that the 
hammertoes are proximately due to or the result of the hallux 
valgus, or that the hallux valgus is aggravating the 
hammertoes.  In this regard, See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Also hammertoes is not a 
disability listed as a disease that has been associated with 
Agent Orange exposure under 38 C.F.R. §§ 3.307, 3.309.

In essence, the Board finds that the medical evidence fails 
to establish the presence of hammertoes in service, or a 
nexus between the hammertoes and the veteran's service-
connected hallux valgus or bunion on the left foot.  See 
Caluza v. Brown, supra.  As a result, the Board concludes 
that the claim for service connection for hammertoes is not 
well grounded.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
issue of an increased rating has been obtained by the 
regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations, have 
been reviewed in the context of all applicable regulations 
and the effects such disability may have on the current 
incapacity of the veteran.  The functional impairment which 
can be attributed to pain, weakness, and limitation of 
function has been taken into account.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities. 

Under Diagnostic Code 5280 a 10 percent evaluation will be 
assigned for unilateral hallux valgus where there is surgery 
with resection of the metatarsal head, or where the 
disability is severe, if equivalent to amputation of the 
great toe.  In the alternative, under Diagnostic Code 5279, 
metatarsalgia, a 10 percent evaluation will be assigned when 
the disability is unilateral or bilateral.

In this case, the veteran has a bunion on the left foot with 
hallux valgus of the left foot, described as mild to moderate 
in degree.  He has received treatment at the VA outpatient 
department on occasion for painful feet.  However, he is able 
to walk with a normal gait with the aid of special shoes.  
The hallux valgus is not so severe as to be equivalent to 
amputation of the great toe, and he has not had resection of 
the metatarsal head.  He has not required significant 
hospitalization.  While the feet are painful, the 10 percent 
evaluation does compensate the veteran for the symptoms and 
manifestations of the service-connected disability of the 
left foot, including this pain.  The 10 percent evaluation is 
the maximum schedular evaluation assignable for this 
disability under Diagnostic Code  5280, or the alternative 
Diagnostic Code 5279, metatarsalgia.  Consequently, the 
veteran is not entitled to a rating in excess of 10 percent 
for disability of the left foot.


ORDER

The claims for service connection for malaria, hammertoes, 
and a disability manifested by right-side pain are not well 
grounded, and are denied.  

A rating in excess of 10 percent for disability of the left 
foot is not established.  The benefits sought on appeal are 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

